DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 12/30/2021:
Claims 2-9, 11, 12, 14, 15, 17, and 19-25 are allowed.
Claims 1, 10, 13, 16, and 18 are cancelled.

Allowable Subject Matter
Claims 2-9, 11, 12, 14, 15, 17, and 19-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In the previous Office action, mailed on 10/29/2021, claims 10, 13, 14, 16, and 19 were deemed allowable subject matter. In view of the amendment filed 12/30/2021, independent claims 7, 15, and 19 incorporate the aforementioned allowable subject matter.
	Regarding independent claim 7, the closest prior art is Brezoczky (US20180111319) and further in view of Geisen (DE102017222645). Brezoczky teaches a powder-bed based additive manufacturing apparatus (3D printing system 100; Figure 1) comprising:
a powder bed (container 123; Figure 1) comprised of powder particles (pre-transformed material; Figure 1);

an outlet channel (removal mechanism 118; Figure 1) wherein the outlet channel is configured to entrain and to outlet at least 85 percent of the spatter particles ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed).
Further, Geisen teaches a substrate configured to support a powder bed comprised of powder particles (working platform 4; Figure 1); a first gas inlet channel (see modified Figure 5 in the Office Action mailed 10/29/2021) configured to create a first gas flow (see modified Figure 5 in the Office Action mailed 10/29/2021) over the powder bed to entrain spatter particles to generate an entrained spatter particle gas flow (protection against smoke, plasma, debris and the like are possible; pg. 4 line 23-24);
a second gas inlet channel (see modified Figure 5 in the Office Action mailed 10/29/2021) configured to create a second gas flow over the powder bed (see modified Figure 5 in the Office Action mailed 10/29/2021); and
an outlet channel (gas outlets 11; Figures 1-10) configured to outlet the entrained spatter particle gas flow (protective gas outlets may also be designed to suck off protective gas or to this or these means for the extraction of protective gas may be assigned; pg. 5 line 23-24), the first and second gas inlet channels are within a horizontal orientation of the outlet channel 
wherein the first gas inlet channel, the second gas inlet channel, and the outlet channel are configured to entrain and to outlet the spatter particles (protective gas outlets may also be designed to suck off protective gas… protection against smoke, plasma, debris and the like are possible; pg. 4 line 23-24 and pg. 5 line 23-24); and 
the apparatus further comprising a third gas inlet channel (see modified Figure 5 in claims 1 and 15 in the Office Action mailed 10/29/2021) to create a third gas flow within the powder-bed based additive manufacturing apparatus.
However, the recited prior art fails to teach or suggest the third gas inlet channel being positioned between 5 and 55 mm above the first gas inlet channel, as previously mentioned in the Office Action mailed 10/29/2021.

Regarding independent claim 15, the closest prior art is Brezoczky (US20180111319) and further in view of Geisen (DE102017222645). Brezoczky teaches a selective laser melting apparatus (3D printing system 100; Figure 1) comprising:
a powder bed (container 123; Figure 1) comprised of powder particles (pre-transformed material; Figure 1)
a laser assembly (energy source 121; Figure 1) suitable for creating a part from the powder particles (pre-transformed material; Figure 1) within the selective laser melting 
an outlet channel (removal mechanism 118; Figure 1) configured to outlet the entrained emissions gas flow, wherein the outlet channel is configured to entrain and to outlet more than 85 percent of the spatter emissions ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed).
Further, Geisen teaches a substrate configured to support a powder bed comprised of powder particles; a primary gas inlet channel (see first gas inlet in modified Figure 5 in the Office Action mailed 10/29/2021), wherein the primary gas inlet channel is configured to create a gas flow over the powder bed to entrain spatter emissions to produce an entrained emissions gas flow (see first gas flow in modified Figure 5 in the Office Action mailed 10/29/2021; protection against smoke, plasma, debris and the like are possible; pg. 4 line 23-24).
However, the recited prior art fails to teach or suggest wherein each inlet nozzle has a length of between approximately 20 and 120 mm, as previously mentioned in the Office Action mailed 10/29/2021.

Regarding independent claim 19, the closest prior art is Brezoczky (US20180111319) and further in view of Geisen (DE102017222645). Brezoczky teaches a selective laser melting apparatus (3D printing system 100; Figure 1) comprising:
a powder bed (container 123; Figure 1) comprised of powder particles (pre-transformed material; Figure 1)

an outlet channel (removal mechanism 118; Figure 1) configured to outlet the entrained emissions gas flow, wherein the outlet channel is configured to entrain and to outlet more than 85 percent of the spatter emissions ([0368] In some embodiments, the material removal mechanism can remove at least about 70%, 80%, 90%, 95%, 97%, 98%, 99%, 99.5%, 99.8% or 99.9% of the debris within the material bed).
Further, Geisen teaches a substrate configured to support a powder bed comprised of powder particles; a primary gas inlet channel (see first gas inlet in modified Figure 5 in the Office Action mailed 10/29/2021), wherein the primary gas inlet channel is configured to create a gas flow over the powder bed to entrain spatter emissions to produce an entrained emissions gas flow (see first gas flow in modified Figure 5 in the Office Action mailed 10/29/2021; protection against smoke, plasma, debris and the like are possible; pg. 4 line 23-24); and 
a supplementary gas inlet channel positioned below the primary gas inlet channel (see second gas inlet in modified Figure 5 as discussed in claim 15 in the Office Action mailed 10/29/2021) and having a supplementary array of inlet nozzles positioned along its length (gas nozzles 14 which are arranged in a total of three rows one above the other and 15 columns next to each other in the manner of an array; pg. 8 line 13-14), wherein the supplementary gas inlet channel is configured to create a supplementary gas flow within the selective laser melting 
However, the recited prior art fails to teach or suggest wherein each inlet nozzle of the supplementary array of inlet nozzles has a length of between approximately 20 and 150 mm, as previously mentioned in the Office Action mailed 10/29/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments on pg. 7 and 8 of the arguments filed 12/30/2021, with respect to the allowability of independent claims 7, 15, and 19 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 7, 15, and 19 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743